In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                            No. 15-605V
                                    Filed: September 30, 2015
                                            Unpublished

****************************
MERRY MOORE,                                *
                                            *
                     Petitioner,            *       Ruling on Entitlement; Concession;
                                            *       Tetanus-Diphtheria-acellular Pertussis
                                            *       (“Tdap”) Vaccine; Shoulder Injury
SECRETARY OF HEALTH                         *       Related to Vaccine Administration
AND HUMAN SERVICES,                         *       (“SIRVA”); Special Processing Unit
                                            *       (“SPU”)
                     Respondent.            *
                                            *
****************************
Paul R. Brazil, Muller Brazil, LLP, for petitioner.
Ann Martin, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

        On June 15, 2015, Merry Moore filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 [the
“Vaccine Act” or “Program”]. Petitioner alleges that as a result of a Tetanus-Diphtheria-
acellular Pertussis [“Tdap”] vaccination on August 9, 2012, she suffered a shoulder
injury. Petition at 1. The case was assigned to the Special Processing Unit of the
Office of Special Masters.

        On September 30, 2015, respondent filed her Rule 4(c) report in which she
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1, 4. Specifically, respondent indicates that she “has determined that
petitioner suffered a shoulder injury related to vaccine administration (‘SIRVA’) in her
right shoulder, which was caused in fact by the administration of a Tdap vaccine on

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I intend to
post it on the United States Court of Federal Claims' website, in accordance with the E-Government Act
of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
August 9, 2012.” Id. at 1. Respondent further indicates that petitioner’s “shoulder injury
is not due to factors unrelated to the administration of this vaccine” and that “the
statutory six month sequela requirement has been satisfied.” Id. at 4.

       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

IT IS SO ORDERED.
                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master




                                            2